UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4840


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARYL SCOTT BARROW,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00090-JPB-DJJ-1)


Submitted:   February 15, 2011            Decided:   March 16, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Kristen Leddy, Research and Writing Specialist, L. Richard
Walker, Senior Litigator, FEDERAL PUBLIC DEFENDER OFFICE,
Clarksburg, West Virginia, for Appellant. William J. Ihlenfeld,
II, United States Attorney, Thomas O. Mucklow, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daryl Scott Barrow pled guilty, pursuant to a written

plea   agreement,          to    one       count   of     distribution         of    heroin,    in

violation       of   21     U.S.C.A.          § 841(a)(1),           (b)(1)(C)       (West    2006

& Supp. 2010).             The parties stipulated in the agreement to a

ninety-six       month          prison       sentence,         see     Fed.     R.    Crim.    P.

11(c)(1)(C),         and        the        district      court       sentenced       Barrow    in

accordance with the agreement.                         On appeal, Barrow’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but questioning whether the district court committed plain error

by failing to calculate Barrow’s Guidelines range under the U.S.

Sentencing       Guidelines            Manual      (2009).           The     Government      seeks

enforcement of Barrow’s waiver of appellate rights in the plea

agreement.      We dismiss in part and affirm in part.

            A    defendant            may    waive      the    right    to    appeal    if    that

waiver is knowing and intelligent.                        United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                            Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with   Fed.     R.    Crim.           P.    11,    the    waiver       is     both    valid    and

enforceable.         See United States v. Johnson, 410 F.3d 137, 151




                                                   2
(4th Cir. 2005).             The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.             United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            Our review of the record leads us to conclude that

Barrow knowingly and voluntarily waived the right to appeal his

sentence.         We    therefore        grant       the       Government’s         request     and

dismiss    the    appeal      of    Barrow’s         sentence.           Although         Barrow’s

appeal waiver insulates his sentence from appellate review, the

waiver does not preclude our consideration of the validity of

Barrow’s conviction in accordance with Anders.

            In     accordance         with      Anders,          we     have     reviewed       the

remainder    of        the   record       in     this      case       and      have    found     no

meritorious issues for review.                       We therefore affirm Barrow’s

conviction and dismiss the appeal of his sentence.                                    This court

requires that counsel inform Barrow, in writing, of the right to

petition    the    Supreme        Court    of       the    United       States      for   further

review.     If     Barrow         requests      that       a    petition       be     filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move       in   this    court       for       leave    to     withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Barrow.




                                                3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    4